Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 09/02/2022. 
Claims 1-15, 17, 18, and 21-23 are currently pending.
The rejection on the grounds of nonstatutory double patenting as being unpatentable over the claims of copending application 16/860,922 as previously set forth in the Office action mailed 09/11/2019 is maintained and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments and/or any claim amendments in the copending claims since the previous Office action. 
The objection of claims 1, 4, 9, 13, 16, and 18 is withdrawn in view of the above amendment.  The objection of claim 8 is maintained, upon careful consideration claims 1 and 15 are objected to, and newly added claims 21 and 22 are objected to.  
The rejection of claims 15 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.  However, claim 12 is rejected for new reasons necessitated by the present claim amendments.  The amendment to independent claim 1 also render the claim indefinite.  See the 112 rejection(s), below.
	The claim rejections under 35 U.S.C. 102(a)(1,2) and 35 U.S.C. 103 over Thompson et al. (US 2,518,577) as previously set forth in the Office action mailed 09/11/2019 is maintained and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments.  
The claim rejection under 35 U.S.C. 102(a)(1) as being anticipated by Cushing (CA 467388 A) is withdrawn in view of the above amendment and Applicant’s remarks.  Cushing teaches the addition the monoaryl dialkyl tertiary monoamines, e.g., p-hydroxy-N,N-di(beta-hydroxyethyl) aniline which has a structure within the scope of the claimed antipolymerant compound of Formula I, is provided in a small amount to increase the overall speed of polymerization of polymerizable mixtures (pages 4 and 5), and accordingly the reference fails to teach or suggest, even teaching away from, the newly claimed limitation the compound of Formula I inhibits polymerization of the polymerizable monomer in the composition.  See also Applicant’s persuasive arguments on page 14 of the present response.
The claim rejection under 35 U.S.C. 103 as being unpatentable over Riemenschneider (US 5,728,872) as previously set forth in the Office action mailed 09/11/2019 is maintained and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments.  
Double Patenting
Claims 1-15, 17, 18, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, and 21-26 of copending Application No. 16/860,922 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods comprising the addition of an oxygenated or alkoxy/hydroxy-containing aminophenol compound to a monomer, including limitations reciting the same aminophenol compounds and overlapping concentration ranges.  The copending claims recite the presence of an organic compound comprising an ethylenically unsaturated group being an olefin or alkene, which reads on the claimed polymerizable monomer, and the added compound inhibits oxidation of such compound(s), which broadly reads on the claimed inhibition of polymerization of such polymerizable monomer.  The claims are obvious variants of one another.
Note, at the time of writing this Office action, the most recent set of claims in the copending Application were the claims filed 08/23/2022 entered in the Advisory Action mailed 09/12/2022 in the case.  The claimed filed 09/27/2022 were not acted upon (decision of entering or not entering) by the Examiner in the copending Application at the time of this writing. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 1, 8, 15, 17, 21, and 22 are objected to because of the following informalities: 
Claim 1 has been amended to recite a new limitation “wherein the compound of Formula I inhibits the polymerization of the polymerizable monomers in the composition”.  The antecedent basis to the underlined term can be found in the “adding” step limitation reciting “adding … to a composition comprising a polymerizable monomer”.  Applicant is suggested to amend the term “the polymerizable monomers” in the new limitation to read as “the polymerizable monomer” to best-match the antecedent basis of the term (in singular form) and improve clarity in the claims.  Applicant is also suggested to amend “inhibits the polymerization” in the same limitation to merely read as “inhibits polymerization” in order to improve clarity. 
Claim 8 is objected to because, respectfully, the claim still appears to span more than one sentence (a period is recited after the 3-hydroxyheptyl structure and before the “or -R9OR10 is selected from the group consisting of: …:) and is therefore not in proper form.  Please see: 

    PNG
    media_image1.png
    340
    839
    media_image1.png
    Greyscale

Applicant is required to amend the claim such that it properly spans a single sentence.  Each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  See also MPEP 608.01(m).
In claims 15 and 21, “divinylbenzene” and “divinylbenzenze” are recited as potential species of the polymerizable monomer.  Applicant is kindly asked to clarify the meaning and structure of the “divinylbenzenze” species.  Is “divinylbenzenze” a spelling mistake and/or unintended duplicate of the “divinylbenzene” species”?
In claim 17, Applicant is suggested to amend “The method of claim 1 for inhibiting polymerization of monomers in a hydrocarbon-containing and monomer-containing processing stream wherein the composition comprises …” to read as “The method of claim 1, wherein the method is for inhibiting polymerization of monomers in a hydrocarbon-containing and monomer-containing processing stream, and wherein the composition comprises …” in order to improve clarity of the claim that the newly added limitations are part of the body and are further limitations to the method of claim 1 rather than in the preamble of the claim. 
In claim 21, Applicant is suggested to amend “hydrocarbylene group” to read as “a hydrocarbylene group” and “hydrocarbyl group” to read as “a hydrocarbyl group” in order to improve grammar and clarity in the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  New claim 23 recites “in the step of adding, the processing stream has a temperature in the range of 100°C to 400°C.”  The problem here is, while the specification at para [115] indicates, “compositions including the nitrogen- and oxygen-containing aromatic antipolymerant are thermally stable and have antipolymerant activity in processing streams or other polymerizable monomer-containing compositions at temperatures of about 20 °C to about 400 °C, for example about 100 °C to 400 °C,” i.e., the final compositions containing the antipolymerant are stable up to 400°C, it is not adequately disclosed or suggesting the “adding” step of adding the antipolymerant to the composition or processing stream thereof occurs at 100°C-400°C as claimed.  Appropriate correction/clarification is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15, 17, 18, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 has been amended to recite “wherein the compound of Formula I inhibits the polymerization of the polymerizable monomers in the composition” which renders the claim unclear because this new limitation conflicts with the previous limitations “adding a nitrogen- and oxygen-containing aromatic antipolymerant to a composition comprising a polymerizable monomer or capable of forming a polymerizable monomer”.  The previous limitation (the adding step) recites the antipolymerant is added to either 1) a composition comprising a polymerizable monomer or 2) a composition capable of forming a polymerizable monomer; therefore, the claimed adding step (which is the sole step recited in the method) does not necessarily require a composition comprising a polymerizable monomer.  The new limitation that the compound of Formula I inhibits the polymerization of the polymerizable monomer in the composition renders the claim unclear because it is unclear whether or not the method contains (or even how the method contains) the case of the compound of Formula I is added to a composition “capable of forming a polymerizable monomer” which does not necessarily contain a polymerizable monomer per se.  Applicant could overcome this rejection by removing the alternative “or capable of forming a polymerizable monomer” in the adding step.  Claims 2-15, 17, 18, and 21-23 are also indefinite for their dependency on claim 1.
	Claim 12 has been amended to recite “wherein q and z are independently zero or an integer in the range of 1-12, optionally zero or an integer in the range of 1-6 or 1-3” where reciting zero as both a required and/or an optional value of the variables renders the claim indefinite.  Since the first, non-optional recitation of values of “zero or an integer in the range of 1-12” (i.e., 0-12) already includes zero, Applicant could overcome this issue by reciting all the potential values/ranges of the variables as one alternative limitation (“wherein q and z are independently zero, an integer in the range of 1-12, an integer in the range of 1-6, or an integer in the range of 1-3,”). 
	Claim 12 has also been amended to recite “wherein R9 is a hydrocarbylene group”.  R9 is one the species for R11 and R11 is the terminal substituent of the formula

    PNG
    media_image2.png
    21
    201
    media_image2.png
    Greyscale

It is unclear how the R9/R11 can be a “hydrocarbylene”, i.e., a divalent hydrocarbon group, when R11 in the formula is monovalent/terminal.  Claim 13 is rejected for its dependency on claim 12.  There is a great deal of confusion and uncertainty as to the proper interpretation of claim 12 due to the unclear structure of the formula’s R9/R11 terminal hydrocarbylene divalent group. 
Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	Claim 12 has been amended to recite the terminal group of the hydroxylated hydrocarbyl group formula, R11, is selected from R9 (that is an optionally substituted hydrocarbylene group) or an R12-substituted phenyl.  The variables in the formula, q and z, in their broadest sense are zero or an integer of up to 12.  This means the simplest scope of the hydroxylated hydrocarbyl formula is -C(H)(OH)R11. Claim 13 depends on claim 12.  The recited species of antipolymerant compounds in claim 13 do not appear to further limit or include all the subject matter of parent claim 12 (the hydroxylated hydrocarbyl groups having the formula as recited).  For example, the first species 4-bis[(hydroxymethyl)amino]phenol has, in terms of the claimed invention, hydroxylated hydrocarbyl groups of the formula -CH2OH, which in no way correspond to the formula as claimed.  This problem is not merely limited to the 4-bis[(hydroxymethyl)amino]phenol species and a similar rationale for the recited compounds failing to further limit or include the parent for many of the recited compounds in claim 13.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Thompson et al. (US 2,518,577). 
As to claim 1, Thompson et al. teach a method comprising adding a nitrogen- and oxygen-containing aromatic compound of Formula I as recited to a composition comprising a polymerizable monomer or capable of forming a polymerizable monomer where, in terms of the claimed Formula I, R3 is -OR8-- where R8 is -H, R6 and R7 are carbon-containing groups where one of R6 or R7 comprise one or more oxygen atoms separated from the N atom by one or more carbon atoms, and the remaining R1, R2, R4, and R5 are hydrogen.  Specifically, Thompson et al. teach a method of stabilizing organic compounds including motor fuels, lubricating oil, drying oil, rubber, animal and vegetable fats and oils that produce undesirable gums by addition of an N-(hydroxy-benzyl)-p-aminophenol compound, e.g., N-methyl-N-(4-hydroxy-3-propyl-benzyl)-p-aminophenol.  See col. 1 lines 5-37 and col. 2 lines 17-37.  The fact that the reference’s inhibitor compound inhibits and stabilizes the identified compounds from gumming directly reads on the claimed compound inhibits polymerization of the polymerizable monomer in the composition.  
As to claim 2, Thompson et al. teach the oxygen atom is present in the form of a hydroxyl group (“N-methyl-N-(4-hydroxy-3-propyl-benzyl)-p-aminophenol”) and also an ether group (the benzyl group may be further alkoxy-substituted, col. 2 lines 17-43).
As to claim 3, Thompson et al. teach the oxygen atom is separated from the N atom by two or more carbon atoms (“N-methyl-N-(4-hydroxy-3-propyl-benzyl)-p-aminophenol”). 
As to claim 14, Thompson et al. teach the compound is present in the composition in an amount of 50 ppm (the working examples in col. 3 to 4 each teach an amount of 0.005% by weight of the compound is added as a stabilizer, which has sufficient specificity that an amount of 0.005% by weight would be at-once envisaged for all exemplary or preferred compounds in the reference).
As to claim 15, Thompson et al. teach the polymerizable monomer comprises a vinyl or ethylenically unsaturated group (the compound to be stabilized is olefinic, col. 1 lines 15-17).
As to claim 17, Thompson et al. teach the composition includes one or more non-polymerizable hydrocarbons (the product to be stabilized is a fuel that comprises olefinic gasolines, col. 1 lines 9-17; motor fuels and/or gasolines comprise and/or would be at-once envisaged by the skilled artisan to comprise saturated hydrocarbons in addition to any other compounds already specified).  The reference’s compounds read on the claimed limitation the composition is/comprises a processing stream or a petroleum process stream. 
As to claim 18, Thompson et al.’s teachings meet the claimed limitation that the composition has no (i.e., is free of a) nitroxyl group containing antipolymerant.  The reference is wholly silent to the additional presence of such an antipolymerant component.  Furthermore, the scope of the reference’s formula does not include an oxygen atom immediately adjacent to the nitrogen atom to constitute a nitroxyl group (the N atom of the amino phenol is bound to a benzyl group and an R group is selected from hydrogen and hydrocarbon radicals, col. 2 lines 17-26). 

Claims 4, 6, 8, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2,518,577) as applied to claims 1-3, 14, 15, 17, and 18 above.
The disclosure of Thompson et al. is relied upon as set forth above.  The above 102 rejection relied on the exemplary N-methyl-N-(4-hydroxy-3-propyl-benzyl)-p-aminophenol compound as anticipating the claimed aromatic antipolymerant compound of Formula 1. 
As to claims 4 and 21, while the exemplary N-methyl-N-(4-hydroxy-3-propyl-benzyl)-p-aminophenol compound does not anticipate the claimed limitation that the R6 or R7 is -R9O10 where R9 is an optionally substituted hydrocarbylene group and R10 is an optionally substituted hydrocarbyl group, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the reference’s N-hydroxylbenzyl-p-aminophenol still meets and encompasses the claimed limitation.  The benzyl ring may include an alkoxy group as its R’ group instead of an alkyl group (col. 2 lines 17-42).  Under this teaching, the benzyl ring and hydroxyl substituent read on the claimed R9, the oxygen atom of the R’ alkoxy group read on the claimed O, and the remaining alkyl portion of the R’ alkoxy group read on the claimed R10.  The remaining claim limitations are optional. 
As to claim 6, building upon the rejection of claim 4, Thompson et al. teach an exemplary alkoxy group as the R’ include a methyl group (col. 2 lines 38-41) which meet the claimed R10 being a linear alkyl having 1 to 18 carbon atoms.  The remaining claim limitations are optional. 
As to claim 8, Thompson et al. teach R9 is a hydroxylated hydrocarbylene group (the benzyl ring and hydroxyl substituent read on the claimed R9 as described above).  The remaining claim limitations are optional.
Alternatively regarding claim 14, Thompson et al. teach the compound is added in an amount of 0.00001% to 0.01% by weight (col. 3 lines 13-16) which overlaps and/or touches the claimed alternative range(s).  0.00001% to 0.01% by weight corresponds to 0.1 to 100 ppm. 

Claims 1-11, 14, 15, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Riemenschneider (US 5,728,872).
As to claim 1, Riemenschneider teaches a method for inhibiting polymerization of acrylic acid monomers comprising adding a dihetero-substituted benzene compound in a polymerization-inhibiting amount (abstract, col. 5 lines 8-20 and col. 6 lines 36-55).  The dihetero-substituted benzene compound include aminophenols (exemplary compounds are aminophenols, col. 6 lines 56-67; there is a formula of a compound where X and Y groups are para relative to one another, where the X of the compound is preferably -OH and Y of the compound is -NR8R9, preferably -NH2 from the exemplary aminophenol species).  The reference compound’s X reads on the claimed R3, the Y reads on the claimed N atom, and the R read on the claimed R1, R2, R4, and R5.  The teaching of the compound (the compound C dihetero-substituted benzene compound) is added in a polymerization-inhibiting amount (col. 5 lines 11-18) reads on the claimed compound inhibits polymerization of the polymerizable monomer in the composition. 
While Riemenschneider fail to teach a working example of the dihetero-substituted benzene compound that anticipates the claimed compound of Formula I where R6 and R7 (the disclosed R8 and R9 in the reference) are independently carbon-containing groups where at least one of them comprise an oxygen atom separated from the N atom by one or more carbon atoms, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the reference’s dihetero-substituted benzene compound still meets and encompasses the claimed compound of Formula I.  The R8 and R9 groups are preferably alkyl groups that contain 1 to 15 carbon atoms and may also contain heteroatom substituents where oxygen is listed as an exemplary heteroatom substituent (col. 6 lines 49-55).  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed compound of Formula I by following the express teachings of the reference of providing an oxygen heteroatom substituent in the R8 and R9 alkyl groups bound to the nitrogen atom.  For example, methyl, ethyl, and propyl groups are exemplary alkyls in the reference (col. 6 lines 49-55), and placing oxygen heteroatom(s) on any of these groups result in the group including -CH2OH, -CH2(OH)CH3, -CH2OCH3, -CH2CH2OH, -CH2(OH)OCH3, -CH2(OH)CH2CH3, -CH2CH(OH)CH3, -CH2CH2CH2OH, -CH2OCH2CH3, CH2CH2OCH3, -CH2(OH)OCH2CH3, CH2(OH)CH2OCH3, etc., which read on the claimed R6 and R7.
	As to claim 2, the disclosed oxygen heteroatom substituent in the alkyl group described above read on the claimed oxygen atom(s) being present in the form of a hydroxyl group and/or ether group. 
	As to claims 3-11 and 21, the rationale set forth above with regard to claim 1 also read on the oxygen atom(s) being separated from the N atom by two or more carbon atoms, R6 and/or R7 being of the formula -R9OR10 where R9 is a hydrocarbylene group and R10 is a hydrocarbyl group, R9 being methylene, ethylene, etc., R10 being a linear or branched alkyl having 1-18 carbon atoms, the compound being 4-bis[(methoxymethyl)amino]phenol, etc., the R9 being a hydroxylated hydrocarbylene group, the compound being 4-bis[(2-methoxy-1-hydroxy-ethyl)amino]phenol, etc., R6 and/or R7 are a linear or branched alkanol hydroxylated hydrocarbyl group, and the compound being 4-bis[(hydroxymethyl)amino]phenol.  Any remaining claim limitations in these claims are optional. 
	As to claim 14, Riemenschneider teaches the dihetero-substituted benzene compound is present in amount of about 8 millimolar to 16 molar ppm (col. 7 lines 6-10) which appears to overlap the claimed range.  The remaining claim limitations are optional.
	As to claim 15, Riemenschneider teaches the polymerizable monomer comprises a vinyl or ethylenically unsaturated group (acrylic acid monomers, as described above).
	As to claim 17, Riemenschneider teaches the composition includes a non-polymerizable hydrocarbon (the composition may further comprise organic solvents, col. 7 lines 44-46).  The teaching the polymerization of the acrylic acid is inhibiting during distillation process for purifying or separating the acrylic acid as well as during transport or storage (abstract) reads on the processing stream and/or petroleum process stream. 
	As to claim 18, Riemenschneider teaches the composition comprises a nitroxyl group antipolymerant (the disclosed component B in the reference) in an amount of 5.8 millimolar to 5.8 molar ppm (col. 7 lines 6-8) which appears to overlap the claimed range of less than 5 ppm of a nitroxyl group containing antipolymerant.  The remaining claim limitations are optional.
Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. 
Regarding the rejections over Thompson et al. (US 2,518,577) Applicant argues Thompson et al. fails to teach or suggest the compound inhibits the polymerization of polymerizable monomers in the composition as claimed because the reference is directed to the stabilization of organic compounds which tend to deteriorate due to undesirable oxidation reactions, i.e., causing deterioration by oxygen.  This argument is not persuasive because Thompson et al. teaches the compound stabilizes and inhibits various compounds from forming “gums” (col. 1 lines 5-20).  In the present arts a gum is a precipitated polymer, and the disclosed addition of the compound to prevent said formation of gum reads on the claimed limitation the compound inhibits polymerization of the polymerizable monomer in the composition.  The mechanism of how the compound deteriorates (e.g., by an adverse effect/reaction with oxygen as argued by Applicant versus a self-polymerization or polymerization by a proper catalyst) is immaterial because the effect described by the reference is indeed an inhibition of polymerization. 
	Regarding the 103 rejection over Riemenschneider (US 5,728,872) Applicant argues compounds according to the claimed formula to be used in the anti-polymerization method as claimed would not have been an obvious choice to one skilled in the art in view of the disclosure of Riemenschneider because Riemenschneider prepares compositions of HTEMPO and ether MEHQ or EEHQ which do not have an amine group or alkyl groups with oxygen-containing substituents thereon and hydroxylated alkyl groups do not appear to be specifically suggested.  In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., hydroxylated alkyl groups) are not recited in the rejected independent claim and many of the rejected dependent claims.  For example, the independent claim merely requires “at least one of R6 and R7- comprises one or more oxygen atom(s) separated from the N atom by one or more carbon atoms” which is met and rendered obvious by the reference’s teachings the compound C dihetero-substituted benzene compound has a Y group that is preferably “NR8R9” where R8 and R9 “preferably contain 1 to 15 carbon atoms … Preferably, R7, R8, R9 are methyl, ethyl, propyl, butyl, or phenyl and the R groups H. The alkyl groups may also contain heteroatom substituents, such as … oxygen” (col. 6 lines 36-55) for the reasons of record.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In any event, the teachings of Riemenschneider are not merely limited to the HTEMPO+MEHQ/EEHQ embodiments as argued, and the broad teachings of the reference meet the claimed antipolymerant compound/formula.  Riemenschneider teaches the compound C (dihetero-substituted benzene compound) is added in a polymerization-inhibiting amount (col. 5 lines 11-18) reads on the claimed compound inhibits polymerization of the polymerizable monomer in the composition, and the disclosed substituents therein would therefore be reasonably expected by a person of ordinary skill in the art to inhibit polymerization of a monomer.  Furthermore, the teaching that oxygen is a suitable heteroatom for the alkyl groups reads on the presence of hydroxyl and ether moieties on the alkyl groups since these are the most simple oxygen-containing substituents/functional groups in the organic chemistry arts.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Regarding the nonstatutory double patenting rejection over the claims of copending application 16/860,922 Applicant argues the copending describes a different method and the current claims are distinguished from the copending claims from the new limitation that the compound of Formula I inhibits the polymerization of the polymerizable monomers in the composition.  This argument is not persuasive because the copending claims recite the presence of an organic compound comprising an ethylenically unsaturated group being an olefin or alkene, which reads on the claimed polymerizable monomer, and also recite the added compound inhibits oxidation of such compound(s), which broadly reads on the claimed inhibition of polymerization of such polymerizable monomer.  The claims are obvious variants of one another.  Furthermore, the specification of 16/860,922 indicates the compound inhibits unwanted fouling, defined as “the formation of polymers, prepolymers, oligomer and/or other materials which would become insoluble in and/or precipitate from a stream and deposit on equipment under conditions of operating the equipment, in various polymerizable monomer-containing (para. [71] & [85]), further indicating the claims are indeed obvious variants of one another.  [P]ortions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure: GB 748856 A teach stabilizing formaldehyde polymer with a substituted phenol, e.g., 4-bis(beta-hydroxyethyl)aminophenol, to provide the formaldehyde polymer with greater stability and toughness (page 1 lines 51-70 and page 2 lines 37-48), but fail to teach or suggest adding the stabilizer/substituted phenol to a polymerizable monomer or a composition capable of forming a polymerizable monomer as claimed that inhibits polymerization of the polymerizable monomer.
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
October 19, 2022